VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas for damages wherein administratrix of the estate of William T. Latimer was plaintiff and Anton Brinkman and the city of East Cleveland were defendants. On Hayden avenue in East Cleveland the city left a row of bricks extending from the curb out into the street some distance and piled high enough to serve as a guard to keep vehicles from passing over a newly paved part of the street. On the day of the accident a lighted lantern with red glass was left on the outer end of the pile of bricks, but before 8 o’clock in the evening the light went out. At 8 o’clock Brinkman driving- an automobile along struck' the pile of bricks and in consequence his car swerved to the -left across the street and struck another car in which was William! T. Latimer, who received injuries therefrom resulting in his death. After this suit was begun, Brinkman settled with plaintiff for $3,000.
The case proceeded against the city and a judgment for $9,000 was awarded plaintiff. The city prosecuted error, contending that the proximate cause of the injury was the fast driving of Brinkman and that the verdict was contrary to the evidence. Held:
If it hadj not been for the pile of bricks in the street, the fast driving of Brinkman would not have caused this accident. The proximate cause was not the fast driving alone, but it was a combination of the fast driving and the presence of the unlighted bricks in the street. There is no error in the record warranting a reversal. Judgment affirmed.